EXHIBIT 10(i)(iii) AMENDMENT NO. 2 to EXECUTIVE AGREEMENT dated by and between The Brink’s Company (the “Company”), and (the “Executive”) WHEREAS, the Company and the Executive entered into an executive agreement dated as of , as amended as of (the “Agreement”). WHEREAS, the Company and the Executive desire to amend the Agreement as set forth herein as a result of the requirements of Section 409A of the Internal Revenue Code of 1986 and the regulations thereunder NOW, THEREFORE, the Agreement is hereby amended as follows: 1. Section 1 of the Agreement is hereby modified by deleting Section 1(e) in its entirety and substituting the following new Section 1(e) in lieu thereof: (e) “Good Reason” means any of the following events that is not cured by the Company within 30 days after written notice thereof from the Executive to the Company, which written notice must be made within 90 days of the occurrence of the event: (i) without the Executive’s express written consent, (A) the assignment to the Executive of any duties materially inconsistent with the Executive’s position (including status, offices, titles and reporting requirements), authority, duties or responsibilities as contemplated by Section 3(a) hereof, (B) any other action by the Company or its Affiliates which results in a material diminution in such position, authority, duties or responsibilities or (C) any material failure by the Company to comply with any of the provisions of Section 3(b) hereof; (ii) without the Executive’s express written consent, the Company’s requiring a material change to Executive’s work location as set forth in Section 3(a)(i); (iii) any failure by the Company to comply with and satisfy Section 10(a); or (iv) any breach by the Company of any other material provision of this Agreement. Notwithstanding the foregoing, “Good Reason” will cease to exist if the Executive has not terminated employment within two years following the initial occurrence of the event constituting Good Reason. 2. Section 5 of the Agreement is hereby modified by: 1. Deleting from Section 5(a)(i)(A)(3) the words “any compensation previously deferred by the Executive (together with any accrued interest or earnings thereon) and” and “in each case”. 2. Adding the following clause at the end of Section 5(a)(iii): “and further provided, however, that except as specifically permitted by Section 409A of the Internal Revenue Code of 1986, as amended, and the Treasury Regulations promulgated thereunder (“Section 409A”), the benefits provided to the Executive under this Section 5(a)(iii) during any calendar year shall not affect the benefits to be provided to the Executive under this Section 5(a)(iii) in any other calendar year and the right to such benefits cannot be liquidated or exchanged for any other benefit, in accordance with Treas. Reg. Section 1.409A-3(i)(1)(iv) or any successor thereto”. 3. Adding the words “in a lump sum in cash within 30 days after the Date of Termination” after “Accrued Obligations” in Sections 5(b)(i) and 5(c) and at the end of Section 5(c)(x). 4. Deleting clause (y) from Section 5(c) and relettering clause (z) to (y). 3. Section 8 of the Agreement is hereby modified by: 1. Adding the words “prior to the tenth anniversary of the end of the Employment Period” after “incur” in the last sentence thereof. 2. Adding the following sentences after the last sentence thereof: “Except as specifically permitted by Section 409A, the legal fees provided to the Executive under this Section 8 during any calendar year shall not affect the legal fees to be provided to the Executive under this Section 8 in any other calendar year and the right to such legal fees cannot be liquidated or exchanged for any other benefit, in accordance with Treas. Reg. Section 1.409A-3(i)(1)(iv) or any successor thereto.Furthermore, reimbursement payments for legal fees shall be made to the Executive as promptly as practicable following the date that the applicable expense is 2 incurred, but in any event not later than the last day of the calendar year following the calendar year in which the underlying fee is incurred, in accordance with Treas.
